—Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered December 18, 1992, convicting him of assault in the first degree, assault in the second degree (two counts), conspiracy in the fourth degree, riot in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of his right to participate in the jury selection when the trial court seated two of the jurors that defense counsel had peremptorily challenged is without merit. The prosecution met its burden of establishing a prima facie case of discrimination (see, People v Simmons, 79 NY2d 1013). Furthermore, the defendant failed to articulate nonpretextual, racially neutral grounds for exercising the peremptory challenges (see, People v Miller, 144 AD2d 94).
We find that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]), without merit, or do not require reversal in light of the overwhelming proof of guilt (see, People v Crimmins, 36 NY2d 230). Rosenblatt, J. P., Miller, Ritter and Hart, JJ., concur.